Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/903,642 SANITARY WASHING DEVICE, filed 06/17/2020. Claims 1-9, 11-17 are pending.
Examiner Comment
Applicant’s amendment and remarks filed 09/10/2021, page 8 are persuasive, therefore claims 1-9 and 11-17 are allowed.  
Objections to the Specification have been corrected and are approved.
Response to Arguments
Applicant’s arguments, see 8, filed 09/10/2021, with respect to: Claims 1-16  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No.16/902,411 and Claims 1-16  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No.16/903,773  have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly, or an obvious combination of a sanitary washing device a nozzle having a valve unit including an electromagnetic valve; a casing storing the nozzle and the valve unit; a water supply hose configured to supply water from the water supply source into the casing, the water supply hose being flexible; and a water supply connection part connecting the water supply hose and the valve .   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754